Citation Nr: 0004177	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from January 1974 to May 1975, 
from May 1976 to May 1980, and from October 1980 to April 
1990, with additional service with the Army National Guard of 
Wisconsin.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim of 
entitlement to service connection for rheumatoid arthritis 
and assigned a 40 percent evaluation, effective from December 
1992.  The veteran filed a substantive appeal with respect to 
the 40 percent evaluation.  By a June 1997 rating decision, 
the RO granted an increased disability evaluation to 60 
percent, effective from December 1992.  The veteran now seeks 
an initial rating in excess of 60 percent. 

This matter was previously before the Board.  In a July 1998 
decision, the Board denied the veteran's claim for an 
evaluation in excess of 60 percent for rheumatoid arthritis.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 1999 
order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the Appellee's Motion for Remand and to Stay Further 
Proceedings (Joint Motion). 


REMAND

In the Joint Motion it was determined that a remand was 
required to allow the Board to provide adequate reasons and 
bases as to whether the veteran was entitled to an evaluation 
in excess of 60 percent for rheumatoid arthritis.  In 
particular, the Joint Motion pointed out that the Board 
failed to adequately consider the veteran's complaints of 
painful motion and painful use, as well as weakened movement 
and excess fatigability, as required under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds, however, that further medical 
development and adjudication by the RO are required prior to 
further review by the Board at this time.

The veteran's rheumatoid arthritis is currently rated under 
38 C.F.R. § 4.71a Diagnostic Code 5002 (1999).  This 
disability is evaluated either as an active process or, if 
inactive, on the basis of chronic residuals for each joint 
involved.  If active, the evaluation of rheumatoid arthritis 
is based on the extent of impairment of health and the number 
of annual exacerbations.  If inactive, the evaluations of 
rheumatoid arthritis is based on the extent of limitation of 
motion or ankylosis of the specific joints involved under the 
appropriate diagnostic codes.  Id. 

The veteran's rheumatoid arthritis is currently evaluated 
under the criteria for active process under Diagnostic Code 
5002.  The veteran, however, has also complained of 
residuals.  While the ratings for the active process and 
residuals cannot be combined, if both active process and 
residuals are present, the higher evaluation for either 
active process or residuals is to be assigned.  Id.  
Moreover, since inactive rheumatoid arthritis is evaluated 
under diagnostic codes which provide for ratings based on 
limitation of motion, the evaluation assigned for such 
disability must take into account the Court's decision in 
DeLuca, supra, in the evaluation of this disability.  In 
DeLuca, the Court held that the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1999) must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
consideration must also be given to functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
pain on movement and limitation of motion.  The Court also 
stated that the report of medical examination must show that 
the examiner took into account the functional disability due 
to pain in determining the limitation of motion.  It is 
further noted that, with respect to painful motion, the 
provisions of 38 C.F.R. § 4.59 (1999) must be considered.  

In this case, the record should establish clinically whether 
the veteran's service-connected rheumatoid arthritis has been 
active or inactive since the initial rating and should be 
complete enough to provide adequate information as to the 
respective periods of such activity or inactivity.  However, 
based on the record as it currently stands, the Board finds 
that it is unable to determine the rating criteria 
appropriate to the veteran's service-connected disability.  
Therefore, the veteran should be examined by a VA 
rheumatologist to determine whether his rheumatoid arthritis 
has been active or inactive since the initial rating, and to 
determine the extent of any functional loss due to pain, 
weakened movement, excess fatigability, incoordination, pain 
on movement and limitation of motion.

The Board further notes that this claim stems from the 
veteran's disagreement with the initial rating assigned 
following a grant of service connection.  The June 1993 
rating decision on appeal granted service connection for 
rheumatoid arthritis and assigned a 40 percent evaluation, 
effective as of December 1992.  The June 1997 rating decision 
which increased this disability evaluation to 60 percent, 
also assigned an effective date of December 1992.  As such, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, 
the RO should determine whether staged ratings are 
appropriate for the veteran's rheumatoid arthritis since the 
effective date of the initial rating.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  (a) The veteran should be examined by 
a VA rheumatologist to determine the 
nature and severity of his rheumatoid 
arthritis.  The examiner should specify 
whether the veteran's rheumatoid 
arthritis has been active at any time 
since the initial rating or has been 
represented by chronic residuals.  The 
examiner should describe all present 
manifestations of the disease.  The 
examiner should be requested to report 
ranges of motion of all affected joints, 
to include the feet, ankles, hips, spine, 
hands, wrists, elbows, and shoulders, in 
degrees of arc in all planes.  A 
description of the normal ranges of 
motion of each joint should be provided. 

(b)  The examiner should specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should comment on whether the 
rheumatoid arthritis symptoms have caused 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should describe the severity of 
these manifestations and their effect on 
the ability of the veteran to perform 
average employment in a civil occupation.  
Any opinions expressed should be 
accompanied by a complete rationale.

(c)  The examiner should indicate whether 
any diagnostic tests or additional 
specialty consultations are indicated.  
If so, such examinations should be 
scheduled. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to 
conduction and completion of all 
examination(s).

2.  The RO should review the examination 
report to ensure that it is in full 
compliance with this remand, including 
all of the requested findings and 
opinions.  If deficient in any manner, 
the report should be returned to the 
examiner for corrective action.

3.  After completion of the above 
requested development, the RO should 
again review the claim of entitlement to 
an increased evaluation for rheumatoid 
arthritis, to include consideration of 
separate ratings for chronic residuals 
under Diagnostic Code 5002.  The RO 
should consider 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999) and DeLuca, supra, with 
respect to pain on motion and additional 
functional impairment on use.  The RO 
should also consider whether "staged" 
ratings are warranted for this disorder.  
See Fenderson, supra.  If the 
determination of this claim remains 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is obtain additional evidence and 
to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




